Citation Nr: 0810589	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  99-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).

In February 2005, the Board remanded the issue on appeal for 
additional development.  Subsequently, a December 2005 rating 
action continued the prior denial.

In April 2006, the Board denied the veteran's service 
connection claim for PTSD.  The veteran filed a timely appeal 
of that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a Joint Motion for Remand, received in 
July 2007, requesting that the Court vacate the Board's April 
2006 denial, and remand the claim for further development.  
In August 2007, the Court granted the motion and vacated the 
April 2006 decision.

In 2008, the veteran submitted additional medical evidence 
along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's August 2007 order, the Board finds 
that further development is necessary.  

The veteran is seeking service connection for PTSD.  His DD 
Form 214 indicates that he was exposed to combat during his 
service in the Republic of Vietnam.  The veteran has 
indicated that he suffers from nightmares and intrusive 
thoughts of his combat experiences in Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

As noted in the Joint Motion for Remand, the evidence of 
record suggests the existence of additional treatment records 
from the VA Medical Center (VAMC) in San Juan and the Vet 
Center.  The veteran was referred to the PTSD clinic at the 
San Juan VA Medical Center (VAMC) in October 2000, and has 
received treatment thereafter.  The Board finds that all 
outstanding VA records should be obtained and associated with 
the claims folder.

Further, the Joint Motion indicates that the Board failed to 
address the incorrect standard applied by VA examiners to 
diagnose PTSD.  In this regard, the VA examiners who 
conducted the December 2002 examination opined that the 
veteran was unable to specify and describe in detail a 
"severe and horribly traumatic event experienced in 
combat," and therefore his stressors were insufficient to 
satisfy the diagnostic criteria under the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, (DSM-
IV), published by the American Psychiatric Association.  

However, as noted in the Joint Motion, a stressor does not 
need to be a "severe and horribly traumatic event 
experienced in combat," to satisfy the DSM-IV criteria.  
Rather, the DSM-IV requires that a person's response to the 
stressor involve intense fear, helplessness, or horror.  Two 
requirements as to the sufficiency of a stressor are: 1) a 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others," and 2) "the person's response [must have] 
involved intense fear, helplessness or horror."  DSM-IV at 
427-28.

Here, the Joint Motion indicates that it is unclear whether 
the December 2002 VA examiners understood or considered the 
fact that a stressor need not be "life threatening" to 
satisfy the DSM-IV.  Thus, the Board finds that another VA 
examination should be afforded the veteran in order to 
determine whether he meets the diagnostic criteria for PTSD 
when the correct definition of a stressor, pursuant to the 
DSM-IV, is applied.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request and associate 
with the claims folder all outstanding 
treatment records from the VA Medical 
Center in San Juan and the San Juan Vet 
Center.

2.  The veteran should be scheduled for a 
psychiatric examination by a board of two 
psychiatrists who have not previously 
addressed whether the veteran meets the 
DSM-IV criteria for PTSD.  The 
examination report should reflect review 
of the entire claims folder.    

If a diagnosis of PTSD is made, the 
examiners should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; and (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners. 

The examiners should be reminded that a 
sufficient stressor is one in which the 
veteran was exposed to a traumatic event 
in which he experienced, witnessed or was 
confronted with an event or events that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of self or others, and 
2) the veteran's response must have 
involved intense fear, helplessness or 
horror.  No other definition of a 
"stressor" should be used.  

The examiners should reconcile any 
opinions with all evidence of record, to 
include a VA psychiatric examination 
report dated in November 1977; VA 
hospitalization report covering treatment 
from September and October 1997; a 
November 1997 assessment of PTSD by 
J.A.J.O., M.D; a December 1999 VA 
examination report; a March 2000 
assessment of PTSD by J.R.C., M.D; a 
September 2000 VA examination report; a 
December 2002 VA examination report; a VA 
outpatient report dated in December 2004; 
and a February 2008 evaluation report 
provided by C.R., Ph.D.  

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



